[Cite as State v. Pooler, 2021-Ohio-1432.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
          Plaintiff-Appellee/Cross-                :   Appellate Case No. 28661
          Appellant                                :
                                                   :   Trial Court Case No. 2018-CR-3325
 v.                                                :
                                                   :   (Criminal Appeal from
 NE’AARICK L. POOLER                               :   Common Pleas Court)
                                                   :
          Defendant-Appellant/Cross-               :
          Appellee


                                              ...........

                                             OPINION

                              Rendered on the 23rd day of April, 2021.

                                              ...........

MATHIAS H. HECK, JR. by LISA M. LIGHT, Atty. Reg. No. 0097348, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee/Cross-Appellant

ANDREW C. SCHLUETER, Atty. Reg. No. 0086701, P.O. Box 96, Xenia, Ohio 45385
    Attorney for Defendant-Appellee/Cross-Appellant

                                             .............

HALL, J.
                                                                                          -2-




         {¶ 1} Ne’Aarick L. Pooler appeals from his conviction following a no-contest plea

to improper handling of a firearm in a motor vehicle, a fourth-degree felony. The State

has filed a cross-appeal challenging Pooler’s sentence.

         {¶ 2} In his sole assignment of error, Pooler contends that the trial court erred in

overruling his motion to suppress the firearm at issue. He asserts that he did not

voluntarily consent to a search that resulted in its discovery. He also argues that

incriminating statements should have been suppressed as fruit of the poisonous tree. In

its cross-appeal, the State claims Pooler’s sentence to “time served” was contrary to law.

         {¶ 3} The only witness at Pooler’s suppression hearing was Drew Olinger, a

Moraine police officer. Olinger testified that he observed Pooler driving a vehicle with no

front license plate and an expired registration sticker on the back.1 Olinger checked the

rear plate and found that it was registered to a different vehicle. For these reasons, the

officer made a traffic stop. Pooler, the sole occupant of the vehicle, advised Olinger that

he had a state identification card but no driver’s license. Olinger entered Pooler’s

information into a law-enforcement database and discovered that Pooler recently had

been arrested for having a handgun in his vehicle. The officer also noticed loose

ammunition scattered throughout Pooler’s vehicle. Olinger then asked whether Pooler

had a weapon in the vehicle, and Pooler responded negatively. At that point, Olinger

requested permission to search the vehicle. According to Olinger, Pooler responded “go

ahead and check” and voluntarily stepped out of the vehicle.

         {¶ 4} A second officer stood near Pooler while Olinger searched and found a


1
    At the time of the stop, Ohio still required a front license plate.
                                                                                           -3-


loaded handgun in an interior compartment. Olinger was roughly 10 feet from Pooler

during the search. Olinger testified that he was talking to Pooler about football while he

searched and that Pooler never revoked the consent to search. Upon discovering the

handgun, Olinger directed the second officer to handcuff Pooler. At that point, Pooler

spontaneously remarked that he had forgotten about the gun.

       {¶ 5} After waiving his Miranda rights at the police station, Pooler stated that he

had purchased the handgun from a private seller a few months earlier. He reiterated that

he had forgotten about it being in his vehicle. The handgun was tested and found to be

operable.

       {¶ 6} Based on the evidence presented, the trial court overruled Pooler’s

suppression motion. He pled no-contest to one count of improper handling of a firearm in

a motor vehicle. The trial court accepted the plea and found Pooler guilty. During the

sentencing hearing, the trial court indicated that it would sentence him to “time served.”

In its December 27, 2019 final judgment entry, the trial court likewise ordered “that the

Defendant be sentenced to TIME SERVED.”

       {¶ 7} On appeal, Pooler concedes that the traffic stop was lawful. He challenges

only the trial court’s finding that he “freely consented” to the search of his vehicle. Pooler

cites a six-factor test frequently used to determine the voluntariness of consent to search.

Those factors include: “(1) whether the defendant’s custodial status was voluntary; (2)

whether coercive police procedures were used; (3) the extent and level of the defendant’s

cooperation; (4) the defendant’s awareness of his or her right to refuse consent; (5) the

defendant’s education and intelligence; and (6) the defendant’s belief that no incriminating

evidence would be found.” State v. Weisgarber, 2017-Ohio-8764, 88 N.E.3d 1037, ¶ 24
                                                                                          -4-


(2d Dist.).

       {¶ 8} In overruling Pooler’s suppression motion, the trial court cited the foregoing

factors and reasoned as follows:

              Defendant, on request of Ofc. Olinger, freely consented to a search

       of the SUV. The circumstances of the seizure and subsequent search are

       not of the type that bring into question the voluntariness of that consent.

              1. Earlier in the encounter, Defendant volunteered information that

                 he did not possess a valid license.

              2. When asked if the officers could search, Defendant got out of his

                 car and said “go ahead and check.”

              3. While Ofc. Olinger was searching the car, the Defendant was five

                 to ten feet away and maintaining pleasant conversation about

                 football.

              4. At no point did Defendant revoke his consent or question his

                 consent.

              5. Defendant forgot the gun was in the car, indicating that he did not

                 believe any incriminating evidence would be found.

              6. Defendant has a high school diploma.

              Simply put, Defendant freely consented to the search and never

       revoked that consent despite his clear ability to have done so. * * *

(May 6, 2019 Order at 5.)

       {¶ 9} Pooler concedes that the factors the trial court cited tend to support a finding

of voluntary consent. He argues, however, that the trial court failed to give sufficient
                                                                                        -5-


weight to other factors tending to show coerced consent. First, Pooler cites the fact that

his encounter with police was not consensual. It was the result of a traffic stop. Second,

he notes the presence of two officers. Third, he cites the absence of evidence

demonstrating that he knew he could limit or revoke his consent. Fourth, he notes the

absence of written consent to search or a recording of the incident.

       {¶ 10} Upon review, we see no error in the trial court’s determination that Pooler’s

consent was voluntary. It is true that Pooler’s interaction with police was the result of a

misdemeanor traffic stop, not a consensual encounter. It is equally true, however, that the

record is devoid of evidence suggesting that Pooler was under duress or that police

engaged in any coercive conduct. Although two officers were present, we see nothing to

suggest that they threatened him, intimidated him, or caused him to submit to any show

of authority. By his own free will, Pooler appears to have been fully cooperative before

and during the search. He voluntarily stepped out of his car and engaged Olinger in a

casual conversation about football during the search. With regard to Pooler’s awareness

of his right to revoke or limit consent, the record contains no evidence one way or the

other. Pooler did not testify at the suppression hearing, but he did possess a high-school

education and previously had been charged with improper handling of a firearm in a motor

vehicle, suggesting that he had some awareness of the criminal process and some

intelligence. As for the absence of written consent or a recording, consent may be either

in writing or oral. State v. McLemore, 197 Ohio App.3d 726, 2012-Ohio-521, 968 N.E.2d

612, ¶ 24 (2d Dist.). The fact that Pooler’s consent was oral does not make it any less

valid or imply coercion. Finally, the absence of a recording, which Olinger explained

simply did not exist, is not indicative of coercion.
                                                                                          -6-


       {¶ 11} In short, the record fully supports a finding that Pooler “freely consented” to

the vehicle search. That being so, we see no error in the trial court’s refusal to suppress

the handgun. Because the traffic stop and search were lawful, no basis existed to

suppress Pooler’s post-arrest statements as “fruit of the poisonous tree.” Accordingly, his

assignment of error is overruled.

       {¶ 12} In its cross-appeal, the State contends that the trial court erred at the

sentencing hearing and in its judgment entry when it sentenced Pooler to “time served.”

The State argues that this sentence is subject to review and correction under R.C.

2953.08(G)(2) because it is contrary to law. For his part, Pooler concedes that his

sentence is contrary to law because the trial court did not impose a community control

sanction or a prison sentence. In his reply brief, Pooler states:

               R.C. 2929.13(B) specifies lawful sanctions for the commission of a

       fourth-degree felony. These sanctions include "community control

       sanctions" or one of the prison terms specified in R.C. 2929.14 at the

       discretion of the trial court. A “ ‘[c]ommunity control sanction' means a

       sanction that is not a prison term and that is described in section 2929.15,

       2929.16, 2929.17, or 2929.18 of the Revised Code." R.C. 2929.01(E). The

       trial court's sanction of “time served" is not described in the applicable

       sections of the Revised Code. The termination entry neither imposes

       community control sanctions nor a prison term as a sanction in Appellant's

       case.

               Accordingly, the trial court's disposition of "time served" in

       Appellant's case is contrary to law.
                                                                                         -7-


       {¶ 13} Upon review, we agree that sentencing Pooler to “time served” was contrary

to law. For Pooler’s fourth-degree felony, the trial court had the option of imposing

community control sanctions with or without a jail term. Alternatively, the trial court had

the option of imposing a prison term because Pooler’s offense involved a firearm. State

v. McGinnis, 2d Dist. Greene No. 2018-CA-35, 2019-Ohio-3803, ¶ 14. Pooler’s sentence

to “time served” did not constitute a prison sentence. Nor did it correctly constitute a

community control sanction. The trial court did not reference community control or inform

Pooler of the penalties for a community control violation. We recognize, however, that the

trial court conceivably could have imposed community control sanctions that included a

jail term equal to the time Pooler already had served.2 Accordingly, although we conclude

that Pooler’s sentence to “time served” was contrary to law, we also believe the court

constructively imposed a single community control sanction of a jail sentence equal to the

amount of time the defendant had already served. We see no benefit in remand.

       {¶ 14} The sentence of “time served” is modified to reflect a sentence of

community control sanctions with the singular requirement of a jail sentence equal to the

amount of the time served in pretrial detention and with credit for that time served. In all

other respects, the trial court’s judgment is affirmed.

                                      .............



TUCKER, P.J. and EPLEY, J., concur.

2 Previously, there was a requirement that community control sanctions be in place for a
minimum of one year. R.C. 2929.13(B)(1)(a). 2018 Senate Bill 66 removed the one-year
requirement effective 10-29-18. And, if a term of community control is specified, a trial
court should only shorten or end community control if “for a significant period of time, [a
defendant] fulfills the conditions of a sanction in an exemplary manner” R.C. 2929.15(C).
See State v. Castillo, 2d Dist. Montgomery App. No. 24022, 2011-Ohio-1821.
                        -8-




Copies sent to:

Mathias H. Heck, Jr.
Lisa M. Light
Andrew C. Schlueter
Hon. Steven K. Dankof